Citation Nr: 9935491	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-16 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for amputation 5th toe, left 
foot, status post malignant melanoma, Clarke's level IV, as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from March 1953 to March 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the appellant's claim for 
amputation 5th toe, left foot, status post malignant melanoma, 
Clarke's level IV, as a result of exposure to ionizing 
radiation.  The Board remanded this case in March 1998, and 
following completion of the requested development, the case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The appellant participated in Operation CASTLE and was 
exposed to a probable dose of 1.3 rem gamma with an upper 
bound of 2.0 rem gamma, a skin dose of 5.8 rem to the 5th 
left toe and a 50- year committed effective dose of 0.2 rem 
to the internal organs.  He had virtually no potential for 
exposure to neutron radiation.

3.  The appellant's skin cancer, manifested by Clarke's level 
IV malignant melanoma of the 5th left toe, was not caused by 
his exposure to ionizing radiation in service.

4.  The appellant's skin cancer was first shown medically 
many years after service, and there is no competent medical 
evidence linking his skin cancer to active service.



CONCLUSION OF LAW

Clarke's Level IV malignant melanoma of the 5th left toe was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1133 (West 1991); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, VA has obtained a radiation dose 
estimate from the Defense Threat Reduction Agency (DTRA) and 
medical opinion from the VA Chief Public Health and 
Environmental Hazards Officer.  His service medical records 
are unavailable, but the absence of these records is 
inconsequential as it is not contended that his skin cancer 
manifested until many years after service.  The record does 
not reveal any further evidence which may be available 
concerning the claim on appeal, and the evidence of record is 
sufficient to decide the case.  The Board accordingly finds 
the duty to assist him, mandated by 38 U.S.C.A. § 5107, has 
been satisfied.

The appellant contends that his skin cancer, diagnosed as 
Clarke's level IV malignant melanoma of the 5th left toe, 
stems from his exposure to ionizing radiation during 
Operation CASTLE.  According to his statements of record, he 
indicated that, during service, he witnessed five atomic 
blasts while assigned to Joint Task Force Seven stationed in 
the Marshall Islands.  He witnessed another atomic blast from 
the deck of a naval vessel.  He estimated that he was 5 to 10 
miles from ground zero during these tests.  He indicated that 
he was subjected to fallout from rain showers contaminated 
with radiation.  He admitted to a history of casual smoking 
which ceased in the early 1990's.  He denied any knowledge of 
exposure to radiation or cancer causing materials following 
service.  His post- service occupation was that of an 
industrial mechanic.

Service department records show that the appellant served 
with Joint Task Force Seven in the Bikini Atoll.  There was a 
noted history of "860" total exposure to radiation during 
the time period from February 15 to May 18, 1954.  Service 
medical records are unavailable.

Medical records from Roy M. Ambinder, M.D., reveal the 
appellant's life- long history of a "dark lesion" on the 
plantar aspect of his left 5th toe which first began to bleed 
and grow in early 1994.  Due to the mildly irregular border 
with heterogeneity of the lesion, there was a suspicion of 
possible malignant melanoma.  In March 1994, he underwent a 
left 5th toe amputation at the level of the 
metatarsophalangeal joint.  Subsequent pathology returned as 
showing Clarke's level IV malignant melanoma.

Research by the DTRA confirmed the appellant's participation 
in Operation CASTLE in 1954.  At this time, he was assigned 
to Signal Detachment, 7126th Army Unit at Enewetak Atoll.  A 
careful search of dosimetry data revealed that he was issued 
a film badge, but those records had apparently been lost.  A 
scientific dose reconstruction indicated that he would have 
received a probable dose of 1.3 rem gamma with an upper bound 
of 2.0 rem gamma.  His dose to the skin, to include the left 
5th toe, was 5.8 rem.  Another scientific dose 
reconstruction, titled Neutron Exposure for DoD Nuclear Test 
Personnel (DNA-TR-84-405), estimated that, due to his 
distance from ground zero, he had virtually no potential for 
exposure to neutron radiation.  A reconstruction report, 
titled Low Level Internal Dose Screen Oceanic Tests (DNA-TR-
88-260, estimated his 50- year committed dose to all organs 
as the equivalent to 0.2 rem.

According to a unit history of the 7126th Army Unit, 
Operation CASTLE consisted of a six- detonation atmospheric 
test series occurring at Enewetak and Bikini Atolls from 
March 1, 1954 through May 14, 1954.  The unit's primary 
operating location was at Enewetak and Parry Islands.  The 
atoll did experience measurable fallout as a result of 
detonations BRAVO, ROMEO and NECTAR.  However, it was noted 
that such fallout was considered relatively light and did not 
alter daily work routines or require evacuation.  In this 
respect, it was noted that fallout from BRAVO averaged 10 
millirem per hour (mr/hr) with a maximum intensity of 15 
mr/hr reported.  Fallout from the first wave of ROMEO 
averaged 3 mr/hr on Parry Island.  A second wave approximated 
9 mr/hr with a reported high of 15 mr/hr.  Shot NECTAR 
produced very little fallout on the residence islands with 
intensities peaking at 2 mr/hr.

A study of the dose reconstruction methods used by the 
Nuclear Test Personnel Review (NPTR) (a program of the DNA), 
conducted by the Committee on Dose Assignment and 
Reconstruction for Service Personnel at Nuclear Tests of the 
National Research Council (NRC), reported that the NPTR's 
principal source of information consisted of film badge 
information contained in a master file maintained by the 
Reynolds Electrical and Engineering Company.  This file 
contained more than 230,000 entries on about 143,000 of the 
203,000 military and civilian personnel.  Based upon studies 
conducted by the National Bureau of Standards in 1950, it was 
estimated that the film badges generally "read too high."  
The NRC found that the procedures used by NPTR to estimate 
external radiation doses were reasonably sound.  In the ideal 
case, a complete film- badge record was available, although 
it could not be ascertained that the film- badge records 
accurately reflected a person's total exposure through 
participation in the nuclear tests.  In the least favorable 
case, no film- badge data was available and the estimate 
could only be inferred from information such as a person's 
work schedule and survey meter measurements.  When an 
unbadged person belonged to a group of which some members 
wore film badges, the dose assigned by the Navy to that 
person was the 95th percentile dose received by group members 
to whom badges were assigned.  This procedure had the 
"effect of increasing the estimates for most veterans whose 
dose was assessed this way."  Despite the uncertainties, it 
appeared that 99 percent of the personnel received doses of 
less than 5 rems, which was approximately the average dose 
received by the general population during the last 30 three 
years from exposure to natural radiation and the use of 
ionizing radiation during medical procedures.

In a memorandum dated in July 1999, the VA Chief Public 
Health and Environmental Hazards Officer reported that DTRA 
had estimated that the appellant was exposed to 1.3 rem gamma 
with an upper bound of 2.0 rem gamma, dose to the skin of 5.8 
rem, an internal 50- year committed effective dose of 
equivalent to all organs of 0.2 rem and virtually no 
potential for neutron exposure.  It was noted that the 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report Number 6, 1998, 
did not provide screening doses for skin cancer.  However, it 
was noted that skin cancer usually was attributed to ionizing 
radiation at high doses (e.g. several hundred rads).  
According to Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), pages 325 to 327, excess numbers 
of basal cell cancers had been reported in margins of 
irradiated areas which had received estimated doses of 9- 12 
rads.

The VA Chief Public Health and Environmental Hazards Officer 
further noted that the risk of malignant melanoma from 
exposure to ionizing radiation was not clear.  Some clinical 
studies, such as Malignant Melanoma and Other Second 
Cutaneous Malignancies in Cutaneous T- Cell Lymphoma, 
Archives of Dermatology, pp. 432- 435 (1995) and 
Rhabdomyosarcoma and Late Malignant Melanoma of the Orbit, 
Ophthalmology, Volume 90, pp. 1258-1260 (1983), suggested 
that high radiation- therapy doses may cause this form of 
skin cancer.  However, national and international 
publications on radiation risk, such as National Committee on 
Radiation Protection and Measurement Reports (104) (1990), 
the International Commission on Radiological Protection 
publications 59 (1992) and 60 (1991) and BEIR V, did not give 
explicit risk factors for radiation- induced malignant 
melanomas or state that association was equivocal.  These 
reports were based upon large epidemiological studies.  In 
light of the above, the VA Chief Public Health and 
Environmental Hazards Officer opined that it was unlikely 
that the appellant's malignant melanoma could be attributed 
to exposure to ionizing radiation in service.

By letter dated in August 1999, the VA Director of 
Compensation and Pension Service stated that, after review of 
the report issued by the VA Chief of Public Health and 
Environmental Hazards Officer, there appeared to be no 
reasonable possibility that the appellant's malignant 
melanoma was the result of radiation exposure.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 15 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Malignant melanoma, which is a form of skin cancer, is not 
subject to presumptive service connection under the 
provisions of 38 C.F.R. § 3.309(d).  However, skin cancer is 
subject to service connection as a "radiogenic" disease 
under the provisions of 38 C.F.R. § 3.311(b)(2)(vii).

In order for the disease process of skin cancer to be service 
connected under 38 C.F.R. §§ 3.311, it must be shown that the 
appellant was exposed to ionizing radiation during service 
and that his skin cancer was first manifested five years or 
more after his radiation exposure.  38 C.F.R. § 3.311(b) 
(1999).  The appellant, through his participation in 
Operation CASTLE, is deemed to have been a radiation-exposed 
veteran, as defined by VA law and regulations.  38 C.F.R. 
§ 3.309(d)(3)(iv)(J) (1999).  Private medical records show 
that his malignant melanoma was first manifested more than 
five years from his in- service exposure.

However, the Board finds, by a preponderance of the evidence, 
that the appellant's skin cancer was not caused by his 
exposure to ionizing radiation in service.  In May 1999, the 
VA Chief Public Health and Environmental Hazards Officer 
opined that it was unlikely that the appellant's malignant 
melanoma was caused by exposure to ionizing radiation in 
service.  The VA Director of Compensation and Pension 
Service, in a subsequent memorandum, stated that there 
appeared to be "no reasonable possibility" that the 
appellant's malignant melanoma was the result of his exposure 
to radiation in service.  See Hilkert v. West, 12 Vet.App. 
145, 149-50 (1999).  Additionally, there is no medical 
evidence of record that shows a causal connection between his 
skin cancer and in- service exposure.  Accordingly, the claim 
under 38 C.F.R. § 3.311 must be denied.

Nonetheless, as stated above, the appellant is entitled to 
service connection for malignant melanoma if he can establish 
that his disability was incurred or aggravated by service 
under the general laws and regulations governing VA 
compensation entitlement.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133 (West 1991).  See also Combee v. Brown, 34 F 3d. 1039 
(Fed.Cir. 1994).  A malignant tumor that is manifested to a 
degree of 10 percent or more within one year of separation 
from service may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

In this case, there is no evidence that the appellant's skin 
cancer was present until many years after his separation from 
service.  It is not contended, and it is not shown, that skin 
cancer first manifested in service or within one year 
therefrom.  There is no competent or probative evidence 
linking this disease process to service.  Because there is no 
evidence linking skin cancer to service, either on a direct 
or a presumptive basis, the claim must be denied.

In so concluding, the Board is cognizant of the appellant's 
opinion that his malignant melanoma stems from his in- 
service exposure to radiation.  Generally, he is deemed 
competent to describe symptomatology and factual information 
within his personal knowledge and observation.  However, as a 
lay person, he is not competent to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for Clarke's Level IV malignant melanoma 
of the 5th left toe as a result of exposure to ionizing 
radiation is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

